Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I Claims 1-8 in the reply filed on October 12, 2022 is acknowledged.  The traversal is on the ground(s) that Groups II and III necessarily require Group I.  This is not found persuasive because the traversal does not address the rationales used to separate the groups in the restriction requirement of September 21, 2022.  There is no rationale that involves the grouped inventions requiring each other.  However, as Group III’s polymer is required to be addressed in rejecting Group I’s film and of the dependent claims are the same, Group III is rejoined with Group I for prosecution.  Claims 1-8, 18-22 are pending and Claims 9-17 are withdrawn.  Note that as Claims 9-17 ultimately depend from Claim 1, if Claim 1 were to be found allowable at some future time Claims 9-17 are eligible for rejoinder.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 12, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama (U.S. 20100099044).
	Hatakeyama teaches the following polymers for use in film forming resist films.

    PNG
    media_image1.png
    308
    283
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    347
    294
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    294
    290
    media_image3.png
    Greyscale

Synthesis Example 6 ¶[0152]
Synthesis Example 9 ¶[0161]
Synthesis Example 10¶[0164]


	These are all exemplified in an organic solvent (See Table 2, UDL-7, UDL-10, UDL-11) which anticipates the organic solvent of Claim 1.
	Synthesis Example 6 anticipates Claim 1 and Claim 18 when W1 = CH2, and W2 = -CH2- a divalent organic group with 1 carbon atom.  AR1 and AR2 are both benzene rings. (See lower structural repeat)
	Synthesis Example 9 anticipates Claim 1 and Claim 18 when W1 = CH=CH2-R2, R2 = phenyl (C6 aromatic group) and W2 = -CH2- a divalent organic group with 1 carbon atom. AR1 and AR2 are both benzene rings. (See lower structural repeat)
Synthesis Example 10 anticipates Claim 1 and Claim 18 when W1 = CH2, and W2 = -CH2-, a divalent organic group with 1 carbon atom. AR1 is a benzene ring and AR2 is a naphthalene ring. (See lower structural repeat)
The weight average molecular weight of Synthesis Example 10 is 4,600 ¶[0162] which anticipates Claim 6.  (There is no corresponding single polymer weight average molecular weight claim).
Synthesis Example 9 has weight average molecular weights of 5,400. (¶[0160]) which is close enough to the recited weight average molecular weight of Claim 6 to be sufficiently specific to anticipate it.  In other words, one of ordinary skill in the art would at once envisage a polymer of Hatakeyama with a weight average molecular weight on the order of 5,000 based on these Synthesis Example 9 examples which is sufficiently specific to anticipate the 5,000 end point of the range of Claim 6.
Furthermore, Hatakeyama exemplifies 22 different copolymer with 22 different weight average molecular weights, the sum of which is 95,900.  Therefore, the average exemplified weight average molecular weight is on the order of 95,900 / 22 = ~4359 which is sufficiently specific to anticipate any of the above synthesis examples made to have a weight average molecular weight of 4359.  This, also, anticipate Claim 6.
 Hatakeyama specifically teaches a surfactant may be used in order to improve the coating performance. (¶[0109])  This teaching is sufficiently specific to anticipate Claim 8 as one of ordinary skill in the art can at once envisage the coating of Synthesis Example 6, 9 and 10 being improved by the use of the surfactant taught by Hatakeyama to be used for this purpose in ¶[0109]).
 
Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tahara (U.S. 20140130871).
Tahara teaches organic films comprising homopolymer D (poly(9,9,-dioctyl-9H-fluorene) in Example 6,7. (¶[0187-0190]) Tahara also teaches conjugated diblock copolymers with polyhexylthiophene (P3HT block – n below) and poly(9,9,-dioctyl-9H-fluorene) (PF8 block – m below) in Example 1 resulting in diblock copolymer BP1 used in film formation.  (See ¶[0159-0161]. ¶[0186] and Table 1).

    PNG
    media_image4.png
    684
    598
    media_image4.png
    Greyscale

	Organic solvent is required in the film forming process. See ¶[0115-0119].  Therefore, the solvent limitation of Claim 1 is anticipated.
BP1 anticipates the formula of Claims 1 and 18 where the m block is CR1R2, R1 = R2 of 8 carbon units (octyl) and W2 = the n block of BP1 with 10 carbon atoms. 
The homopolymer D of PF8 also anticipates for the same reasons with W2 = the same as the AR1/AR2/W1 structure.  There is no limitation in the claims that prevents the W2 unit from being the same as the other unit in the formula as long as it has 1 to 80 carbon atoms and is divalent.  Additionally, the P3HT block structure contains thiophene which is 5 carbon atoms of the base unit with 6 carbon atoms side chain (11 total) and 1 sulfur atom.  There is no limitation or definition that W2 cannot have other non-carbon atoms such as sulfur.  
Claims 1, 6 and 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. 5,807,974) 
Kim exemplifies polyfluorene copolymers such as Example 26 with a weight average molecular weight of 4,500. (Example 26 Column 21 and Table 1).

    PNG
    media_image5.png
    165
    722
    media_image5.png
    Greyscale

Formula 1 is anticipated when R1 = R2 = hexyl (C6) monovalent organic group.  W2 is anticipated by the divalent phenoxy ether group on the right of the fluorene with 22 carbon atoms.  The above polymer itself anticipates Claim 18.
	Kim makes films by dissolving the polymers in chloroform and spin coating and drying them. (Column 29 1-40 and Table 2) This anticipates the organic film solvent of Claim 1.  The polymer in solution anticipates the polymer of Claim 1.  The weight average molecular weight anticipates Claim 6.
Claims 1 and 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo (U.S. 20030208032) 
	Woo teaches films made form the following polymer from solution in chloroform (Example 30) ¶[0157].

    PNG
    media_image6.png
    168
    407
    media_image6.png
    Greyscale

	The structure with W1 = C=C-Ph (phenyl) anticipates the claimed formula of Claims 1 and 18 when W1 = C=C-R2, R2 = phenyl (6 carbon aromatic).  W2 is anticipated by the dihexyl fluorene of the left hand portion of the repeat unit (25 carbon atoms) as it is divalent.  The organic solvent, chloroform, anticipates the organic solvent of Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woo (U.S. 20030208032).
	Woo is applied as above under §102.
	Woo does not exemplify the weight average molecular weight of Example 30.
	Woo teaches the fluorene polymers may have a weight average molecular weight of more than 1,000 to less than 200,000 preferably.  This overlaps the recited range of 1,000 to 5,000.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Woo by adjusting the weight average molecular weight of Example 30 above to be in the range of 1,000 to 20,000 as Woo teaches such a range.  This overlaps the recited range rendering it obvious.
Absent a showing of criticality, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Allowable Subject Matter
Claims 2-5, 7 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is Hatakeyama (U.S. 20100099044) which teaches fluorene repeat units according to formula 1A but does not reasonably teach or suggest repeats that have substituents according to Claims 2-5.  While art does exist, such as Wanatabe (U.S. 20130302990) exists that suggest similar monomers to W2 recited by Claim 4, there is no teaching or suggestion as to why one of ordinary skill in the art would pick this monomer out all the potential monomers.  Furthermore, said monomer does not bond directly to the W1 monomer as claimed.  
	Similarly, Yi (WO2019088516; U.S. 20200185611 used as English equivalent) teaches Copolymer 5 which monovalent phenyl groups with alkenyls but the alkenyls do not directly connect to the W1 unit as required by Claim 1 and 18. It is unclear how one of ordinary skill in the art would arrive at such substituents/monomers as claimed in Claim 2-5 without the benefit of hindsight in practicing Hatakeyama or Yi or any other prior art.
	Neither Hatakeyama no Yi reasonably suggest the solvent mixture of Claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1759